                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:
                                                                   CHAPTER 13
 JON PATRICK KALISH
                                                                   Case No. 14-42639-MBM
 LORRAINE TAMA KALISH
                                   Debtors                         Judge MARCI B. MCIVOR

                TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
             TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                   NOTICE TO CREDITORS OF OBLIGATION TO
                  FILE A RESPONSE AND RIGHT TO OBJECT; AND
       NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION

                          Please read this Report carefully. It advises you of certain
                              rights and deadlines imposed pursuant to the law.
                                Your rights may be adversely affected.


 David Wm. Ruskin, Standing Chapter 13 Trustee, pursuant to F. R.Bankr.P. 3002.1(f) and E.D. Mich.
 LBR 2015-3(a)(1), reports to the Court that the above-named Debtors have completed all payments under
 the confirmed Chapter 13 plan.

 This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are secured by a
 security interest in the debtors' principal residence and whose claims are provided for under 11 U.S. C.
 1322(b)(5).

             IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE
             PAID IN FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT
             ON YOUR CLAIM.

             IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE
             AUTOMATIC STAY WAS LIFTED DURING THE TERM OF THE
             DEBTORS' CHAPTER 13 PLAN, THE TRUSTEE DOES NOT HAVE ANY
             INFORMATION REGARDING WHETHER THIS OBLIGATION IS
             CURRENT.


             PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO
             FILE AND SERVE A RESPONSE ON THE DEBTORS, DEBTORS'
             COUNSEL AND THE TRUSTEE, NO LATER THAN 21 DAYS AFTER
             SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1 (g) SETS FORTH
             THE SPECIFICS GOVERNING THE REQUIRED RESPONSE.




14-42639-mbm        Doc 88     Filed 08/14/19      Entered 08/14/19 11:22:25         Page
                                                                                    ©2016    1 Wm.
                                                                                          David of 7Ruskin
                 Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 14-42639-M BM
 In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(2), if
 the Court determines that Debtors' are eligible for a Discharge, the Order of Discharge will include
 findings that:

     1. All allowed claims have been paid in accordance with the plan; and

     2. With respect to any secured claim that continues beyond the term of the plan, any prepetition or
        post-petition defaults have been cured.

 Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that Debtors' are eligible for a
 Discharge, the Order of Discharge will direct that:

     1. Any creditor who held a secured claim that was fully paid shall execute and deliver to the Debtors
        a release, termination statement, discharge of mortgage or other appropriate certificate suitable for
        recording; and

     2. Any creditor who holds a secured claim that continues beyond the term of the plan shall take no
        action inconsistent with the findings set forth in the Order of Discharge.

                                  RIGHTS AND DUTIES OF DEBTORS

 Duty of Debtors regarding secured debt obligations : Every Debtor, regardless of whether the
 Debtor is or claims to be entitled to a discharge, must:

     1. Immediately begin making the required payments on secured debt obligations to avoid defaulting
        on those secured debt obligations.

    2. Continue to make required payments on secured debt obligations until those obligations are paid in
       full. If the Court determines that the Debtors are eligible for a Discharge, the Chapter 13
       Discharge will not discharge the Debtors from any obligation on any continuing secured debt
       payments that come due after the date of the Debtors' last payment under the Plan.

 See E.D. Mich. LBR 2015-3(a)(6)&(7).

 If the Debtor claims to be eligible for a discharge pursuant to 11 USC Section 1328 :

     1. Within 28 days of the date of this Chapter 13 Trustee ’s Report, the Debtor must file with the
        Court the Certification Regarding Domestic Support Obligations. The form and instructions on
        how to complete this form may be found on the Court's web site, www.mieb.uscourts.gov.

     2. If this is a Joint Case, each Debtor must separately complete and file the Certification Regarding
        Domestic Support Obligations. The form and instructions on how to complete this form may be
        found on the Court's web site, www.mieb.uscourts.gov.


     3. If the Debtor fails to complete and file the Certification Regarding Domestic Support Obligations
        within 28 days of the date of this Chapter 13 Trustee ’s Report, the Debtor’s case may be closed
        by the Court without the entry of a discharge. The form and instructions on how to complete this
        form may be found on the Court's web site, www.mieb.uscourts.gov.


14-42639-mbm        Doc 88        Filed 08/14/19          Entered 08/14/19 11:22:25               Page
                                                                                                 ©2016    2 Wm.
                                                                                                       David of 7Ruskin
                 Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 14-42639-M BM

                                RIGHTS AND DUTIES OF CREDITORS

 In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(4), if
 any party in interest asserts that:

     1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by the
        confirmed Chapter 13 plan; or

     2. The Debtors are not current in any payments the Debtors were authorized to make directly to a
        creditor; or

     3. One or more allowed claims have not been paid in accordance with the plan; or

     4. With respect to any secured claim that continues beyond the term of the plan, there remains
        prepetition or post-petition defaults that have not been cured; or

     5. A creditor has a lawful reason to refuse to execute or deliver a release, termination statement,
        discharge of mortgage or other appropriate certificate suitable for recording; or

     6. There exists reasonable cause to believe that:

         (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

         (b) There is pending any proceeding in which the Debtors may be found guilty of a felony of the
             kind specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
             described in 11 U.S.C. Section 522(q)(1)(B)

 the party may file an objection to this Report. Any objection must be filed not later than 21 days after
 service of this Trustee’s Report. If a timely objection is filed, the Court will delay entry of the order of
 discharge until the Court resolves the objection and a hearing will be scheduled with notice to the objecting
 party.

 In addition to the requirements of F.R.Bankr.P. 3002.1(g), if no objection to this Trustee’s Report is timely
 filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it shall be conclusively determined that:

     1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed Chapter
        13 plan; and

     2. Debtors are current in all payments Debtors were authorized to make directly to a creditor; and

     3. All allowed claims have been paid in accordance with the plan; and

     4. With respect to any secured claim that continues beyond the term of the plan, all prepetition and
        post-petition defaults have been cured; and




14-42639-mbm         Doc 88       Filed 08/14/19          Entered 08/14/19 11:22:25               Page
                                                                                                 ©2016    3 Wm.
                                                                                                       David of 7Ruskin
                 Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 14-42639-M BM

     5. A creditor has no lawful reason to refuse to execute or deliver a release, termination statement,
        discharge of mortgage or other appropriate certificate suitable for recording; and;

     6. There exists no reasonable cause to believe that:

         (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

         (b) There is pending any proceeding in which the debtors may be found guilty of a felony of the kind
             specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
             U.S.C. Section 522(q)(1)(B)

     7. The Court may enter an order of discharge containing the terms set forth above without further
        notice or hearing.

                                 OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                 David Wm. Ruskin, Chapter 13 Standing Trustee



 Dated: August 14, 2019                         /s/ Thomas D. DeCarlo
                                                 DAVID WM. RUSKIN (P26803)
                                                 Attorney and Chapter 13 Standing Trustee
                                                 LISA K. MULLEN (P55478)
                                                 THOMAS D. DECARLO (P65330)
                                                 26555 Evergreen Road Ste 1100
                                                 Southfield, MI 48076-4251
                                                 Telephone (248) 352-7755




14-42639-mbm         Doc 88       Filed 08/14/19          Entered 08/14/19 11:22:25               Page
                                                                                                 ©2016    4 Wm.
                                                                                                       David of 7Ruskin
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT


 IN THE MATTER OF:
                                                              CHAPTER 13
 JON PATRICK KALISH
                                                              Case No. 14-42639-MBM
 LORRAINE TAMA KALISH
                                       Debtors                Judge MARCI B. MCIVOR




            PROOF OF SERVICE OF TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
                  TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                        NOTICE TO CREDITORS OF OBLIGATION TO
                       FILE A RESPONSE AND RIGHT TO OBJECT; AND
            NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION


       I hereby certify that on August 14, 2019, I electronically filed the TRUSTEE’S NOTICE OF
 FINAL CURE PAYMENT AND TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
 NOTICE TO CREDITORS OF OBLIGATION TO FILE A RESPONSE AND RIGHT TO OBJECT;
 AND NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION with the
 Clerk of the Court using the ECF system which will send notification of such filing to the following:

         The following parties were served electronically:
 Thav Gross Pc
 30150 Telegraph Rd Ste 444
 Bingham Farms, MI 48025

         The parties on the attached list were served via First Class Mail at the addresses below by depositing
 same in a United States Postal Box with the lawful amount of postage affixed thereto.




                                           /s/ Deanna Thiel
                                           Deanna Thiel
                                           For the Office of the Chapter 13 Standing Trustee-Detroit
                                           26555 Evergreen Road Ste 1100
                                           Southfield, MI 48076-4251
                                           (248) 352-7755




14-42639-mbm        Doc 88      Filed 08/14/19       Entered 08/14/19 11:22:25            Page
                                                                                         ©2016    5 Wm.
                                                                                               David of 7Ruskin
JON PATRICK KALISH
LORRAINE TAMA KALISH
13926 NORTHRIDGE DR.
HOLLY, MI 48442-8231




ACB RECOVER                                  CAPITAL ONE
P O BOX 177                                  P O BOX 30273
CINCINNATI, OH 45201-0177                    SALT LAKE CITY, UT 84130-0273

ALLY FINANCIAL                               CAPITAL ONE NA
200 RENAISSANCE CENTER                       % BECKET & LEE LLP
DETROIT, MI 48243                            P O BOX 3001
                                             MALVERN, PA 19355-0701
ALLY FINANCIAL                               CHASE BANK
% ALLY SERVICING LLC                         ATTN BANKRUPTCY DEPT
P O BOX 130424                               P O BOX 15298
ROSEVILLE, MN 55113                          WILMINGTON, DE 19850
ALLY FINANCIAL                               CITIBANK
% ALLY SERVICING LLC                         P O BOX 6500
P O BOX 78367                                SIOUX FALLS, SD 57117
PHOENIX, AZ 85062-8367
ALTAIR OH XIII LLC                           CITIBANK SD NA
% WEINSTEIN PINSON AND RILEY PS              ATTN CENTRALIZED BANKRUPTCY
P O BOX 3978                                 P O BOX 20507
SEATTLE, WA 98124-3978                       KANSAS CITY, MO 64195
ASSET ACCEPTANCE LLC                         FIRSTSOURCE ADVANTAGE LLC
P O BOX 2036                                 205 BRYANT WOODS SOUTH
WARREN, MI 48090                             AMHERST, NY 14228

ASSET ACCEPTANCE LLC                         GENESYS REGIONAL MEDICAL CENTER
ATTN BANKRUPTCY DEPT                         ONE GENESYS PARKWAY RM 1801
P O BOX 2036                                 GRAND BLANC, MI 48439
WARREN, MI 48090
CAPITAL 1 BANK                               GREAT LAKES ANESTHESIA ASSOCIATES
ATTENTION BANKRUPTCY                         DEPARTMENT CH17829
P O BOX 30285                                PALATINE, IL 60055-7829
SALT LAKE CITY, UT 84130



   14-42639-mbm    Doc 88   Filed 08/14/19   Entered 08/14/19 11:22:25    Page
                                                                         ©2016    6 Wm.
                                                                               David of 7Ruskin
HUNTINGTON NATIONAL BANK                    STATCARE PC
P O BOX 89424                               DEPT CH 17767
CLEVELAND, OH 44101-8539                    PALATINE, IL 60055-0001

HUNTINGTON NATIONAL BANK                    TODD A SANDROCK DO
P O BOX 182519                              G3169 BEECHER RD STE 101
COLUMBUS, OH 43218-2519                     FLINT, MI 48532-3644

KOHLS DEPARTMENT STORES                     TROTT LAW PC
P O BOX 3043                                31440 NORTHWESTERN HWY STE. 200
MILWAUKEE, WI 53201-3043                    FARMINGTON HILLS, MI 48334-5422

KOHLS/CAPITAL ONE                           US BK TRUST NA TE OF CHALET SERIES III
P O BOX 3115                                TRUST
MILWAUKEE, WI 53201-3115                    % SN SERVICING CORP
                                            323 FIFTH ST
MAIN STREET ACQUISITION CORP                EUREKA, CA 95501
% BECKET AND LEE LLP                        WELLS FARGO
P O BOX 3001                                % TROTT LAW PC
MALVERN, PA 19355-0701                      31440 NORTHWESTERN HWY
PORTFOLIO RECOVERY ASSOCIATES               SUITE 200
% PRA RECEIVABLES MANAGEMENT LLC            FARMINGTON HILLS, MI 48334-2525
P O BOX 12914                               WELLS FARGO BANK NA
NORFOLK, VA 23541                           1 HOME CAMPUS MAC ID X2302-04C
PORTFOLIO RECOVERY ASSOCIATES LLC           DES MOINES, IA 50328
P O BOX 12914
NORFOLK, VA 23541                           WELLS FARGO BANK NA
                                            1 HOME CAMPUS
RIDGE RUN HOMEOWNERS ASSOCIATION            ATTN PAYMENT PROCESSING
13926 NORTHRIDGE DR                         DES MOINES, IA 50328
HOLLY, MI 48442                             WELLS FARGO HOME MORTGAGE
                                            8480 STAGECOACH CIRCLE
RUSHMORE LOAN MANAGEMENT                    FREDERICK, MD 21701
SERVICES LLC
AS SERVICER FOR MTGLQ INVESTORS LP
P O BOX 52708
IRVINE, CA 92619-2708
RUSHMORE LOAN MANAGEMENT
SERVICES LLC
AS SERVICER FOR MTGLQ INVESTORS LP
P O BOX 55004
IRVINE, CA 92619-2708
RUSSELL AGENCY
P O BOX 7009
FLINT, MI 48507


   14-42639-mbm   Doc 88   Filed 08/14/19   Entered 08/14/19 11:22:25    Page
                                                                        ©2016    7 Wm.
                                                                              David of 7Ruskin
